Citation Nr: 0619960	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1969 to May 1974.  He 
died in November 1995.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case to the RO in September 2001, 
after which the RO recognized the appellant as the surviving 
spouse of the veteran for VA death benefit purposes in an 
administrative decision dated October 2003.  


FINDINGS OF FACT

1.  The veteran died in November 1995.  The autopsy report 
lists his cause of death as acute mixed drug intoxication due 
to the combined effects of opiate, cocaine, trazodone, 
fluoxetine, and alcohol.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder evaluated as 
30 percent disabling.

3.  The evidence does not show that the veteran's service-
connected disability either substantially or materially 
caused or contributed to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303.  The service-connected disability may be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b). "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1), (3).  

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

Similarly, although isolated and infrequent use of drugs by 
itself will not be considered willful misconduct, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects, and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result 
of the veteran's willful misconduct.  38 C.F.R. § 
3.301(c)(3).  Where drugs are used for therapeutic purposes 
or where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. Id.

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

After carefully reviewing and weighing the evidence, the 
Board finds that entitlement to service connection for the 
cause of the veteran's death is not warranted.  The probative 
and persuasive evidence fails to show that the veteran's 
service-connected post-traumatic stress disorder 
substantially or materially caused or contributed to cause or 
hasten his demise.  38 C.F.R. § 3.312.  

The cause of the veteran's death was an acute mixed drug 
intoxication due to the combined effects of opiate, cocaine, 
trazodone, fluoxetine, and alcohol.  The appellant argues 
that the veteran's death should be service connected because 
two of the drugs listed as contributing to his fatal 
intoxication, trazodone and fluoxetine, were antidepressant 
medications prescribed for his service-connected post-
traumatic stress disorder.  

This argument is without merit.  As stated above, alcohol 
consumption to the point of intoxication and drug abuse which 
results in death are considered instances of willful 
misconduct.  The records is replete with evidence of the 
veteran's substance abuse problems over the decades, 
including a May 1995 VA outpatient treatment report 
indicating previous substance abuse rehabilitations in 1979, 
1985, 1991, and 1995 as well as letters from his spouse and 
children indicating a history of alcoholism.  Although 
trazodone and fluoxetine were listed as contributing factors 
in the veteran's fatal drug intoxication, his death was not 
caused by the appropriate, prescribed use of these drugs.  
Thus, the veteran's death cannot be service-connected for 
purposes of obtaining benefits pursuant to 38 U.S.C.A. § 
1310.

Beyond these facts, the Board must also find that the post-
service medical record, as a whole, provides highly probative 
evidence against this claim, indicating that the veteran died 
from a disorder with no relationship to service. 

As indicated above, in order to establish service connection 
for the cause of the veteran's death, there must be a 
service-connected disability that was the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  A service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
this case, there is no indication that PTSD or medication 
used to treat PTSD, standing alone, caused the veteran's 
death.            

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  
The factual background of this case, and the evidence that in 
some cases the appellant and her child have provided, 
indicates that the veteran died due to his alcohol and drug 
abuse, not from medicine used to treat a service connected 
condition.  The history of drug and alcohol abuse leading to 
the veteran's death is very clear in this case (providing 
what the Board finds to be highly probative evidence against 
this claim), irrespective of co-existing conditions or 
treatment for a co-existing condition.  The Board finds no 
competent credible medical evidence that supports the 
appellant's claim.  

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  Service connection for the 
cause of the veteran's death is not warranted.  The appeal is 
denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2003 and January 2005 as well as information 
provided in the June 2004 statement of the case and November 
2004 supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence it was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the June 2004 statement of the case and November 
2004 supplemental statement of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  

The appellant also received notice in the January 2005 letter 
specifically informing her to submit all relevant evidence in 
her possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The Board further emphasizes that the 
appellant has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward her.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided the veteran's autopsy report and lay evidence in the 
form of her own written statements as well as various written 
statements from friends and family members.  By letter dated 
December 2003, the appellant indicated that the VA had all 
relevant medical evidence in its possession.  The Board finds 
any defect with regard to the notice to be harmless error.  
The attorney for the appellant is well aware of the evidence 
needed to support this claim. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, the appellant has made no showing or allegation 
of additional evidence.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that another remand 
is not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA opinion 
to be obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  See 
also McClendon v. Nicholson, ___ Vet. App. ___, 2006 WL 
1520790 (Vet. App. June 5, 2006) (discussing circumstances 
when a VA examination is required).

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


